DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's AF submission filed on 8/11/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/11/20 have been fully considered but they are not persuasive. Applicant argues that the filaments of Imran’s cable with an anchor structure attached along the longitudinal axis of the cable and the anchor does not extend radially away from the longitudinal axis of the cable.  In response to Applicant’s argument that Imran’s cable includes additional structure (sleeve) not required by Applicant’s invention, it must be noted that Imran discloses the invention as claimed, having a percutaneous cable of which a sleeve is used to attach filaments along the longitudinal axis of the cable and have the filaments extend radially outward from the surface of the cable. The fact that it discloses additional structure in the form of a sleeve .
Applicant’s arguments, see pages 7,8, filed 8/11/20, with respect to Mann’s mesh anchor have been fully considered and are persuasive.  The anticipation of claims 1,7,12 over Mann has been withdrawn. However, to address the new limitation the teaching reference to Hardman can be said to suggest anchor structures with filaments that extend from a longitudinal axis of a tubular conduit. Therefore, the combination suggests the scope of the amended claims. 
Applicant did not submit any substantial arguments for dependent claims pointing out disagreements with the examiner’s contentions with respect to teaching references combined with the art used as anticipating independent claims.  Since no explanation was provided how the claims avoid the references or distinguish from amended claims and a new teaching is provided, the base reference is used, that being Mann combined with Hardman and the teachings are used as before.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 102b as being anticpated by Mariant et al. (6187027). Fig. 4 shows a subdermal anchor 12 comprising:
a structure configured to engage biological tissue by tissue ingrowth (col. 8, lines 61-65), the structure being a bundle of filaments (col. 5, lines 13,14) wherein the filaments to attach along a longitudinal axis of a percutaneous cable (please note this is only intended to be used with the filament bundle of which only the bundle is claimed) and to extend radially away from the longitudinal axis of the percutaneous cable (clearly the bundle is capable and shown to be able to perform this use). 
Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 102b as being anticpated by Tran et al. (2007/0239194). Fig. 2 shows a subdermal anchor 12 comprising:
a structure configured to engage biological tissue by tissue ingrowth (paragraph 35), the structure being a bundle of filaments (paragraph 45) wherein the filaments are attached together at only one end of the bundle (Fig. 2) as shown and Tran et al. discloses the filaments are coated on the surface(paragraph 39). Additionally it can be construed the bundle of filaments is configured to attach along a longitudinal axis of a percutaneous cable (please note this is only intended to be used with the filament bundle of which only the bundle is claimed) and to extend radially away from the longitudinal axis of the percutaneous cable (clearly the bundle is capable and shown to be able to perform this use). 
Claim (s) 1,19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Imran et al. (2008/0183257). Fig. 11A shows an anchor having a structure 730 that attaches the anchor to the cable and is configured to engage biological tissue by the bundle of filaments 732 that are attached at only one end of the bundle. With respect to 701 as Fig. 10 shows how the structure is in the form of a cable and provides electrical capabilities. Fig. 11 shows how the filaments extend away from the cable and can be made of polymer, paragraph 119. See illustration below showing longitudinal axis of cable with the sleeve having filaments attached along the axis and the filaments extend radially away from the longitudinal axis of the cable as seen in an axis of a filament that intersects cable axis. 
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    251
    223
    media_image1.png
    Greyscale

Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 102b as being anticpated by Hardman et al. (2010/0137817). Fig. 4 shows a subdermal anchor 140 comprising:
a structure configured to engage biological tissue by tissue ingrowth (paragraph 35), the structure being a bundle of filaments (paragraph 39) wherein the filaments are attached together at only one end of the bundle. Additionally it can be construed the bundle of filaments is configured to attach along a longitudinal axis of a percutaneous cable (please note this is only intended to be used with the filament bundle of which only . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariant et al. (6187027) in view of Turnlund et al. (5629077). Mariant et al. is explained supra. Mariant et al. did disclose (col. 5, line 22) the filament can have a length within the claimed range of 2cm to 5cm. 
However, Mariant et al. did not explicitly disclose the filaments is an ultrafine filament that has a diameter less than 50 microns and there is more than 100 filaments in the bundle.  Turnlund et al. teach (col. 5, lines 51,52) than an implantable anchoring structure using filaments are constructed with a diameter less than 50 microns for the fibers. It would have been obvious to one of ordinary skill in the art to utilize filaments having a diameter less 50 microns as taught by Turnlund et al. in the anchor of Mariant et al. since finding the optimal size only involves routine skill in the art and would be a result effective variable depending on the area of treatment or size of the vessel accessed to be penetrated by the anchor bundles. Further selecting the bundle to have more than a hundred would have been an obvious expedient since it at a minimum encompasses only 1 more than a hundred and MPEP 2144 states that when a range is so close it can be said it is obvious to optimize.  
s 1,7-12,15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (2012/0203318) in view of Hardman et al. (2010/0137817). Fig. 5 shows an assembly with a percutaneous cable 722 and an anchor attached to the percutaneous cable along a longitudinal axis of the percutaneous cable. However, Mann et al. did not explicitly disclose the anchor extending radially away from the longitudinal axis of the percutaneous cable. Mann et al. additionally disclose (paragraph 85) that the anchor is configured to engage the biological tissue by growth in the anchor. Further Mann discloses (paragraph 94) that the anchor is a bundle of polymer filaments. Hardman et al. teach (Figs. 1-4) that a plurality of bundle structures 140 are attached to a tubular conduit (Fig. 7B) analogous to a cable. Hardman et al. teach (paragraph 39) that the bundle structures are a plurality of polymer filaments. It can be seen (Figs. 1-4) that Hardman teaches the bundle of polymer filaments extend radially away from the tubular structure.  Hardman further teaches the bundle structures secure the tubular structure firmly and aid in enhancing the joining to tissue and keeping tension there at the site, paragraphs 35,36. It would have been obvious to one of ordinary skill in the art to utilize the bundle structures to extend radially away from the tubular structure as taught by Hardman et al. and apply to the percutaneous cable of Mann et al. such that it enhances the repair site and improves healing about the port, see Hardman. Regarding claim 7, Mann et al. disclose (paragraph 84) that the percutaneous cable comprises an electrical connector. With respect to claims 8,9,15,16 it is noted that Mann did not disclose the filaments having a diameter less than 50 microns or the filaments being a length from 2-5cm. It is also noted that Hardman et al. teach (paragraphs 37,38) that the filaments can be of any . 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (2012/0203318) in view of Hardman et al. (2010/0137817) as applied to claim 1 above, and further in view of Woodard et al. (2007/0161847). Mann et al. as modified by Hardman et al. is explained supra and suggests the cable is for implanted devices needing power Paragraph 118). However, Mann et al. in view of Hardman did not explicitly state the cable was connected to a mechanical cardiac pump. Woodard et al. (Fig. 3) teach a percutaneous cable 40 connected to mechanical cardiac pump 30. It .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (2012/0203318) in view of Hardman et al. (2010/0137817) as applied to claim 12 above, and further in view of Saint et al. (2009/0248071). Mann et al. as modified by Hardman et al. is explained supra. However, Mann in view of Hardman did not disclose tying a knot at a free end of the bundle after the inserting of the bundle, with the knot being located at an outer surface of the skin. Saint et al. teach (Fig. 31) that first and second bundles 380 of fibers are used for anchoring or ingrowth purposes and better distribution of loads or stress on tissue, paragraphs 284,285. Saint et al. teach (Fig. 33D) that the bundles free ends can be tied and outside the skin. It is noted that Hardman et al. teach various alternatives can be utilized to secure the bundles, paragraph 45. It would have been obvious to one of ordinary skill in the art to tie a bundle in knot outside the skin as taught by Saint in the method of using a cable in a port through the skin disclosed by Mann as modified with Hardman in order to properly retain the port structure and stabilize the cable by preventing any retraction in tissue. 
Claim 2 is rejected under pre-AIA  35 U.S.G, 103(a) as being unpatentable over Imran et al. (2008/0183257) in view of Miron et al. (2009/0048865). Imran et al. is explained supra. However, Imran et al. did not explicitly state the assembly includes
a sheath on the bundle of filaments and removable from the bundle to permit expansion when delivered to the site. Miron et al. teach (Fig. 26A) showing a sheath 283b that can .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (2012/0203318) in view of Hardman et al. (2010/0137817) as applied to claim 1 above, and further in view of MacGregor (4579120). Mann et al. as modified by Hardman et al. is explained supra and noteworthy that Hardman teaches a ring structure to couple the filament anchors with the tubular structure. However, Mann et al. in view of Hardman et al. did not explicitly state the assembly includes a split ring connecting the anchor to the percutaneous cable. MacGregor teaches (Fig. 4) a split ring 10 connecting a cable L to an anchor structure 14. It would have been obvious to one of ordinary skill in the art to alternatively use a split ring structure as taught by MacGregor with the anchor assembly of Mann et al. as modified by Hardman since such a construction gives the user the easy ability to slip in and out as needed the cable from the anchor.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (2012/0203318) in view of Hardman et al. (2010/0137817) and MacGregor ‘120 as applied to claim 3 above, and further in view of Bierman (6447485). Mann et al. in view of Hardman and Macgregor is explained supra. However, Mann et al. as .
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (2012/0203318) in view of Hardman et al. (2010/0137817) and MacGregor ‘120 as applied to claim 3 above, and further in view of Kaster (4388819). Mann et al. in view of Hardman et al. and Macgregor is explained supra. However, Mann et al. as modified by Hardman et al. and MacGregor did not explicitly disclose the split ring having a plurality of teeth engaging and protruding radially inward toward the cable. Kaster teaches (Fig, 2) that a ring structure 14 can include a plurality of teeth 14f,14g extending radially inward to engage a tubular conduit. It would have been obvious to one of ordinary skill in the art to incorporate a plurality of teeth on the split ring to engage and retain the cable of Mann as modified with Hardman per the teaching of Kaster such that a split ring structure as taught by MacGregor can be utilized in the assembly to provide the surgeon assurance that the cable will not move or be dislodged.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799